DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “wherein each of the first and second test circuits comprises an active region, which is an upper portion of the semiconductor substrate, a gate electrode, which is configured to cross the active region and to extend in a first direction, and an active contact, which is on the active region, is spaced apart from the gate electrode, and extends in the first direction, and wherein the second test circuit further comprises a first gate contact, which is connected to the gate electrode and overlaps the active region in a direction perpendicular to the semiconductor substrate” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 13, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 14, the prior art of record does not teach claimed limitation: “wherein each of the first and second test circuits comprises an active region, which is an upper portion of the semiconductor substrate, a gate electrode, which is configured to cross the active region and to extend in a first direction, and an active contact, which is on the active region, is spaced apart from the gate electrode, and extends in the first direction, and wherein the second test circuit further comprises a first gate contact, which is connected to the gate electrode and overlaps the active region in a vertical in combination with all other claimed limitations of claim 14.
Regarding Claims 15 – 17 and 20, the claims are allowed as they further limit allowed claim 14.
Regarding Claim 18, the prior art of record does not teach claimed limitation: “wherein each of the first and second test circuits comprises an active region, which is an upper portion of the semiconductor substrate, a gate electrode, which is configured to cross the active region and to extend in a first direction, an active contact, which is spaced apart from the gate electrode and extends in the first direction, and a first gate contact, which is connected to the gate electrode and is spaced apart from the active region, wherein the second test circuit further comprises a second gate contact, which is on the gate electrode and overlaps the active region in a vertical direction perpendicular to the semiconductor substrate, wherein the semiconductor substrate further comprises a plurality of active patterns protruding from the active region in the vertical direction, and wherein the gate electrode is on top surfaces of the active patterns and at least a portion of side surfaces of the active patterns” in combination with all other claimed limitations of claim 18.
Regarding Claim 19, the claims is allowed as it further limit allowed claim 18.

The closest references are found based on the updated search:
Ritter (US 2015/0369860 A1) discloses an arrangement for testing integrated circuits, the arrangement comprising: an integrated test circuit; and a cluster that includes at least one integrated circuit and one second integrated circuit, the first integrated circuit provided in a first component region of a wafer, the second integrated circuit provided in a second component region of the wafer, the first component region and the second component 
Oomura (US 8,970,247 B2) suggests a semiconductor integrated circuit device comprising: a semiconductor substrate; a circuit block formed on said semiconductor substrate; an electrically conductive pattern formed on at least a portion of said circuit block that is to be protected, with said portion to be protected being between said electrically conductive pattern and said semiconductor substrate; an oscillation circuit connected to said electrically conductive pattern, and configured to oscillate at an oscillation frequency determined by a circuit constant of said electrically conductive pattern; and a detection circuit configured to test the oscillation frequency of said oscillation circuit to determine whether the oscillation frequency of said oscillation circuit lies with a preset range (see claim 1).
Kim (US 2015/0028914 A1) teaches a method for detecting a defect of a semiconductor device comprising: providing a power-supply circuit; applying a current or voltage from the power-supply circuit to a test circuit through a PN junction and a through silicon via (TSV) in a semiconductor substrate; applying the current or voltage to a gate of the test circuit (see claim 11).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        1/1/2022